Citation Nr: 0017041	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disorder, including claimed as secondary to a service-
connected right shoulder disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1987 to 
May 1996.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Milwaukee, Wisconsin, which, in part, denied claims for 
service connection for a left knee disorder and a right elbow 
disorder, including claimed as secondary to a service-
connected right shoulder disorder.

The veteran, in a written statement received by the RO in 
November 1996, raised a claim for entitlement to service 
connection for a left elbow disorder.  Since that issue has 
not been developed by the RO, it is referred to the RO for 
appropriate action.  That issue is not inextricably 
intertwined with the issue on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that his current right elbow disorder is related to service 
or to his service-connected right shoulder disorder.

2.  The veteran has not submitted competent medical evidence 
that his current left knee disorder is related to service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for right 
elbow disorder, including claimed as secondary to a service-
connected right shoulder disorder, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467-68 (Fed. Cir. 1997).

In order to establish direct service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The veteran must 
demonstrate three elements to establish that a direct service 
connection claim is well grounded.  First, the veteran must 
present medical evidence of a current disability.  Second, 
the veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); Epps, 126 F.3d at 1468-69.

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).  A claim for secondary service 
connection, like all claims, must be well grounded.  Jones v. 
West, 12 Vet. App. 383, 385 (1999); Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995). To establish that a secondary service 
connection claim is well-grounded, competent medical evidence 
that the claimed condition is etiologically linked to a 
service-connected disability is required.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under the law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period; 
continuity of symptomatology was demonstrated thereafter; and 
there is competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

The appellant contended at his June 1999 personal hearing 
that he has a left knee disorder that was incurred in service 
as a result of physical training, particularly running and 
"swat thrusts".  He has also contended that he has a right 
elbow disorder that was incurred in service as a result of 
vigorous, repeated exercise, including heavy lifting and 
push-ups.  In the alternative, he asserts that he currently 
has a right elbow disorder due to overcompensating for his 
service-connected right shoulder disability.  He indicated 
that since his shoulder joint is disabled, he uses the lower 
part of his arm more.

The Board notes that the veteran has not submitted any 
medical evidence that the claimed right elbow and left knee 
disorders were incurred in service.  A review of the service 
medical records is silent for complaints, treatment, or 
diagnosis of right elbow or left knee disorders.  The veteran 
acknowledged during his June 1999 hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
that he had not sought treatment for his right elbow or left 
knee in service.  He indicated that seeking treatment was 
discouraged in service and that the pain medication he took 
for other disorders in service lessened his right elbow and 
left knee symptoms.

The Board also notes that the veteran has not submitted 
competent medical evidence of a nexus between a current right 
elbow or left knee disability and service.  A review of the 
record does not reveal any evidence from a competent medical 
authority that connects the veteran's current right elbow or 
left knee disorders to service.  The first evidence of record 
of right elbow problems is in January 1997 VA examination 
reports which reflect tenderness at the olecranon of the 
right elbow and minor pain on motion and a diagnosis of 
tendonitis of the right elbow with residual pain and 
tenderness.  The first evidence of record of left knee 
problems is also in the January 1997 VA examination reports 
which reflect left knee crepitus, tenderness at the left 
supra- and infrapatellar regions, and increased 
patellofemoral pain with compression.  The diagnosis was 
patellofemoral pain syndrome of both knees.

However, the veteran has presented no competent evidence 
concerning whether his right elbow tendonitis or his left 
knee patellofemoral pain syndrome are due to service.  The 
only evidence before the Board in support of the veteran's 
claims is his own assertions.  However, the veteran's 
assertions are insufficient to satisfy the nexus requirement 
because the veteran is a layperson with no medical training 
or expertise to determine medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992). As the veteran has 
not submitted competent medical evidence of a nexus between 
his current right elbow and left knee disorders and his 
active military service, his claims must be denied as not 
well grounded.  See Caluza and Epps, supra.

The Board also notes that the veteran has not submitted any 
medical evidence that the service-connected right shoulder 
disorder has resulted in a right elbow disorder.  His 
statements alone, unsupported by medical evidence, cannot 
establish a well-grounded claim for secondary service 
connection.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).

The Board views its discussion here, in addition to the 
discussions in the April 1997 and September 1998 rating 
decisions and in the May 1998 statement of the case, as 
sufficient to inform the appellant of the elements necessary 
to complete the application for the VA benefits claimed.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The Board also notes that at a 
prehearing conference in June 1999 the veteran was granted an 
additional 60 days for the purpose of providing a medical 
opinion in support of his claim.  However, no such opinion 
has been associated with the claims folder.

In the absence of medical evidence establishing the 
possibility of a nexus between current left knee and right 
elbow problems and service, and in the absence of evidence 
that the service-connected right shoulder disorder led to the 
development of a right elbow disorder, the claims are not 
well-grounded, and must be denied.


ORDER

Claims for entitlement to service connection for a left knee 
disorder and a right elbow disorder, including claimed as 
secondary to a service-connected right shoulder disorder, are 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

